IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                  )
                                    )
      v.                            )           I.D. No. 1609000740
                                    )
JOHN A. TUCKER,                     )
                                    )
            Defendant.              )


                         Submitted: September 18, 2020
                            Decided: June 29, 2021


       Defendant’s Amended Motion for Postconviction Relief – DENIED
           Defendant’s Motion for an Evidentiary Hearing – DENIED


                                 OPINION




Allison Abessinio and Erika Flaschner, Deputy Attorneys General, Department of
Justice, Wilmington, Delaware. Attorneys for the State.

Natalie Woloshin, Esquire of Woloshin, Lynch and Associates, Wilmington,
Delaware. Attorney for the Defendant.

STREETT, J.
          On September 18, 2020, John Tucker (the “Defendant”), through his

attorney,1 filed an Amended Motion for Postconviction Relief,2 an Appendix, and a

Motion for an Evidentiary Hearing, pursuant to Delaware Superior Court Criminal

Rule 61.

          The chronology of this case is that:

          - On September 9, 2016, Joshua Moore (the “Victim”) was severely beaten by two
            men and left bleeding on the ground in an alley.
          - On September 9, 2016, within minutes of arrival at the scene, the police arrested
            Defendant for assault as he and two others walked away.
          - On November 21, 2016, Defendant was indicted on the charges of Assault First
            Degree, Possession of a Deadly Weapon during the Commission of a Felony, and
            Conspiracy Second Degree.3
          - On May 16, 2017, a jury trial began.
          - On May 24, 2017, the jury convicted Defendant of all charges.
          - On September 15, 2017, Defendant was sentenced to a total of twenty-seven years
            at Level V incarceration, suspended after fifteen years for decreasing levels of
            supervision.
          - On November 8, 2017, Defendant filed a Notice of Appeal.
          - On July 17, 2018, the Delaware Supreme Court affirmed Defendant’s conviction
            and issued its mandate on August 6, 2018.4
          - On December 28, 2018, Defendant filed a pro se Motion for Postconviction Relief
            and a Motion for the Appointment of an Attorney.
          - On September 18, 2020, Defendant, through his appointed attorney, filed this
            Amended Motion for Postconviction Relief and Appendix alleging ineffective
            assistance of counsel. A Motion for an Evidentiary Hearing was also filed.
          - On September 18, 2020, Rule 61 Counsel also filed a Motion to Compel
            Discovery which was withdrawn on February 5, 2021.5

1
    Natalie Woloshin, Esq. was appointed as Rule 61 Counsel.
2
    Defendant had filed a pro se Motion for Postconviction Relief on December 28, 2018.
3
    A co-conspirator was never arrested or indicted.
4
    Tucker v. State, 2018 WL3434557 (Del. July 16, 2018).
5
  Rule 61 Counsel sought evidence seized from Ms. Genai Shockley-Stevens (one of the two
people walking with Defendant) and a copy of her April 10, 2017 guilty plea. Based on items
contained in the Rule 61 Appendix, it would appear as though the State turned those items over to
Rule 61 Counsel without a Court order.
                                                  2
         - On January 29, 2021, Trial Counsel filed an Affidavit in Response to Defendant’s
           Amended Motion for Postconviction Relief.6
         - On March 3, 2021, the State filed its Response to the Amended Motion for
           Postconviction Relief.

         After a full, thorough, and careful de novo review of the record, Defendant’s

Motions are DENIED. Defendant had a trial that spanned several days and was

vigorously defended by Trial Counsel. Eyewitnesses observed two men brutally

beat a third man who sustained permanent brain damage. The jury heard the

testimony of several police officers, a DNA expert, the victim, the victim’s mother,

a nurse, two eyewitnesses who were Defendant’s neighbors, the mother of

Defendant’s baby, Defendant’s foster brother, and the Defendant.

         The facts of the case, as elicited at trial, are that on September 9, 2016, shortly

after 11 p.m., eyewitnesses from different households heard noises in the alley

behind their residences in the unit block of East 31st Street in Wilmington. The

neighbors looked outside and saw a beating in progress.7 They observed two men

attacking another man with their fists and a metal stick.8 The alley was not a high




6
    Raymond Armstrong, Esq. represented Defendant at trial (“Trial Counsel”).
7
    May 17, 2017 Tr. at 61.
8
    May 18, 2017 Tr. at 103.


                                                 3
crime area and the neighbors immediately called the police.9 The victim was balled

up in a fetal position on the ground, did not get up, and was not moving.10

          The beating continued for approximately five minutes until one of the

neighbors yelled, “Yo. Whatcha all doing?” The assailants then stopped and ran

away.11 One of them ran toward the alley entrance to his apartment; the other man

ran toward Jessup Street. Defendant’s next-door neighbor later identified Defendant

that night, in a photo lineup at police headquarters, as the assailant who had fled to

his (Defendant’s) apartment entrance.12

          When the assailants fled, several neighbors then went to the person on the

ground in the alley and saw that he could not get up, was barely conscious, and was

having difficulty breathing as he lay in a pool of blood with bruises on his body.

          The police quickly arrived and were informed that three people were walking

toward Jessup Street. Cpl. Michael Coleman noticed three people (two men and a

woman who was pushing a baby stroller13) walking out of the alley. He did not




9
  Id. at 63. Corporal Michael Coleman said he had “never made an arrest or even stopped anybody
in that alleyway…there is a daycare right there.”
10
     May 18, 2017 Tr. at 93.
11
     May 18, 2017 Tr. at 94.
12
     Id. at 98; May 22, 2017 Tr. at 13.
13
     The woman was later identified as Ms. Genai Stephens-Shockley.


                                                4
attempt to stop them because his attention was drawn to the bloody victim.14 Cpl.

Coleman testified that there was so much blood at the scene that he “did not know

whether the victim had been shot or stabbed.”15

                   The victim (subsequently identified as Joshua Moore), was

unresponsive and had difficulty catching his breath.16 He was immediately

transported to the hospital and put on a ventilator. He had a subdural hematoma on

each side of his brain and suffered irreparable nerve damage.17 Moore spent four

months in the hospital and was then sent to a rehabilitation center for a period of

time to relearn how to walk and eat.18 He now lives with his mother because he is

unable to live alone.19

           Corporal Johnny Saunders also arrived near the scene within a few minutes of

the 911 calls. He saw three people walking near 29th and Jessup Street.20 There were

no other people on the street.21 One of them (the Defendant) was talking on a


14
     May 17, 2017 Tr. at 53.
15
     May 18, 2017 Tr. at 52.
16
     Id.
17
     Id. at 201-03.
18
     Id. at 211.
19
     May 19, 2017 Tr. at 19.
20
     May 17, 2017 Tr. at 99.
21
     Id. at 76.
                                             5
cellphone and had a tan canvas belt partially held in his hand and partially inserted

into one or two loops of his waistband. Cpl. Sanders detained the Defendant, drove

him by the scene, and then took him to police headquarters. Defendant was advised

of his Miranda rights.22 Defendant denied knowing anything about a fight; he said

that he went inside his apartment and then came back out to meet a girl.23 He later

said that Moore had surprised him in the alley and attacked him.

          The police observed fresh cuts on Defendant’s arm and wet, fresh blood stains

on the canvas belt. After Defendant was told that he could not wash his hands in the

bathroom, the police observed Defendant repeatedly lick and spit on his hands and

then attempt to wipe stains from his shoes.24

          Subsequent DNA testing of the stains on the belt and on a part of a grill that

had been stuffed into a trash bin near the attack25 revealed that the stains contained

the victim’s DNA. Although the stains on the canvas belt were no longer visible on




22
     Miranda v. Arizona, 384 U.S. 436 (1966).
23
     May 22, 2017 Tr. at 117.
24
     Id. at 118.
25
     May 18, 2017 Tr. at 25.


                                                6
the day of trial (which was more than a year after the beating), the officer testified

on cross-examination that the blood stains may have faded.26

          Trial testimony also revealed that Defendant and the victim were

acquaintances. They were both Ms. Kanisha Poole’s former boyfriends, were aware

of each other, and they lived in different neighborhoods. Ms. Poole testified that

Defendant was her baby’s father (their romantic relationship had ended in 2015) and

Moore had been her boyfriend until a few days before he was the victim of the

beatdown in the alley.27 She said that Defendant had a temper28 but there was no

animosity between Defendant and Moore despite a verbal argument several months

before the beating. Ms. Poole testified that, on the night of the attack, she drove

Defendant (and his foster brother) to East 31st Street without incident and saw an

unidentified man running near her car immediately after she dropped off Defendant

near his apartment. She then drove away and took the foster brother to his house on

the other side of town.

          Defendant testified that he was attacked in the alley by Moore as he tried to

enter his (Defendant’s) apartment. Defendant said that he fought with Moore in self-



26
  May 18, 2017 Tr. at. 25. Also, Det. Randall Newell testified that he had taken a photograph of
the canvas belt on his cellphone. Id. at 53. The Defense sought a mistrial because the State had
not disclosed this information. This issue was the subject of Defendant’s unsuccessful appeal.
27
     Defendant seemingly did not know that she was no longer romantically involved with the victim.
28
     May 22, 2017 Tr. at 69.
                                                  7
defense. He explained that he was driving Ms. Poole’s vehicle with Shaquan

Guilford (his foster brother) as his passenger on the night of the incident. They

picked up Ms. Poole from her job at approximately 10:45 p.m. and Ms. Poole then

drove them to East 31st Street near Defendant’s apartment around 11:00 p.m.

Defendant said that he exited the vehicle and Ms. Poole immediately drove away to

take Guilford to his house.

         Defendant testified that he saw an unidentified man walk in front of Ms.

Poole’s vehicle as he exited the car. When he approached his apartment entrance,

which was in a dark alley in the back, he heard a man say “Don’t run, bitch. your

baby mama set you up.”29 He saw that it was Moore and watched Moore reach into

his pants. Defendant ran toward his doorway because he thought that Moore was

about to pull out a gun. Moore, however, charged at him and hit him in the head.

Defendant said that he fought back in self-defense.30 They wrestled until they fell

into Defendant’s apartment door and tussled outside of the house.31




29
     May 22, 2017 at 106.
30
  Over the State’s objection, the Defendant’s outburst during his preliminary hearing that he
(Defendant) “whooped [Moore’s] ass because he ran down on me” (Prel. Hr’g Tr. at 14, Sept. 23,
2016) was entered into evidence.
31
     May 22, 2017 Tr. at 107.


                                              8
          Defendant further said that Mark Rollins and Ms. Stephens-Shockley32 were

inside his apartment as he wrestled with Moore in the doorway. Rollins was

Defendant’s close friend and Ms. Stephens-Shockley was the mother of Rollins’

baby. Rollins intervened; Moore released Defendant; and Moore then started

fighting with Rollins. Once released, Defendant ran down Jessup Street33 and

immediately called Guilford to warn him that he thought Ms. Poole had set them up.

          Defendant testified that he told the police that he did not know that there had

been a fight but later said that he fought Moore in self-defense.34 The police did not

find a gun at the scene.35 They did not find a gun anywhere else, either.

          Guilford testified that he received a call from Defendant just as Ms. Poole

dropped him off at his house on the other side of town. The call was from the

Defendant who was yelling that Ms. Poole had set them up. Guilford confronted

Ms. Poole but she responded by smiling and driving away.

          Defendant’s Amended Motion for Postconviction Relief alleges ineffective

assistance of counsel. Rule 61 Counsel asserts that Defendant was prejudiced

because there was no testimony at trial about Ms. Stephens-Shockley or a black



32
     Both sides have repeatedly transposed her names.
33
     Id. at 107.
34
     May 22, 2017 Tr. at 117-18.
35
     Id. at 83.
                                                 9
(possibly leather) belt found in her purse. The Defense also argues that Ms.

Stephens-Shockley should have been called as a witness and that Trial Counsel

failed to fully investigate the case.

          Defendant’s claims are primarily based on information and a transcript that

were not part of the trial evidence.36 Those documents consist of police reports, a

transcript of an undisclosed statement given by Ms. Stephens-Shockley to Det.

Nowell, and Ms. Stephens-Shockley’s April 2016 guilty plea of lying to the police.37

          Specifically, Rule 61 Counsel relies on a report made by Wilmington Police

Officer DiRocco38 who stopped Ms. Stephens-Shockley at 28th and Jessup Streets as

she was pushing the baby stroller on the night of the incident.39 Officer DiRocco

transported her to police headquarters and she was advised of her Miranda rights40.

According to Officer DiRocco’s report, Ms. Stephens-Shockley denied knowledge

of the assault and denied knowing Mark Rollins despite having a pill bottle with his

name on it in her purse. Officer DiRocco also found a belt in her purse which she



36
   The information about Ms. Stephens-Shockley was contained in several undisclosed police
reports, were not offered into evidence at trial by the State, and appear to have been provided only
after Rule 61 Counsel filed its Motion for Evidence.
37
     The Defense supplied them in the Appendix to the Amended Motion.
38
     Officer DiRocco did not testify and his first name does not appear in the record.
39
     The third person has never been identified.
40
     Miranda v. Arizona, 384 U.S. at 436 (1966).


                                                   10
claimed was found in the street.41 The belt, which was dark or black, was not made

of canvas. It was seized but not tested for DNA.

         Defendant posits that this second belt had an “apparent” blood stain and that

the introduction of this dark belt would have tended to exculpate the Defendant. Rule

61 Counsel asserts that Trial Counsel should have “use[d] that belt in trial to advance

and corroborate Mr. Tucker’s defense.”42               Rule 61 Counsel adds that it is

“confounding” that Trial Counsel did not use the second belt to challenge chain of

custody, undermine the integrity of the police investigation, or bolster the self-

defense claim.43

         The Defense also cites a report by Detective Rodney Newell, the chief

investigating officer, concerning a second interview with Ms. Stephens-Shockley on

October 12, 2016. Although the State called Detective Newell as a trial witness,

there was no mention of Ms. Stephens-Shockley during the trial.44 Rule 61 Counsel

faults Trial Counsel for not attempting to gain an advantage from the fact that Ms.

Stephens-Shockley had given a second story to the police, changed her story,


41
   Ms. Stephens-Shockley’s father arrived at the station and took the baby home. She was released
later that morning.
42
     Def.’s Amended Mot. at 22.
43
     Def.’s Amended Mot. at 20-24.

44
  The State did not ask the detective about Ms. Stephens-Shockley, Trial Counsel did not cross-
examine him about her, and Trial Counsel did not call her as a witness.

                                               11
acknowledged that Rollins was her baby’s father, had been prosecuted for giving a

false statement, and pled guilty to lying to the police.45 Rule 61 Counsel alleges that

Trial Counsel failed to investigate Ms. Stephens-Shockley and should have called

her as a witness to corroborate Mr. Tucker’s claim of self-defense.

          Rule 61 Counsel also asserts that Ms. Stephens-Shockley’s testimony “would

have offered an alternate, credible theory as to who inflicted the most serious injuries

upon the victim.”46        Defendant claims that “had Trial Counsel introduced

information related to Ms. Stephens-Shockley and Rollins at trial, there is a

reasonable probability that the result of the proceeding would have been different”.47

Additionally, Rule 61 Counsel argues that “Trial counsel’s failure to investigate

which belt [ ] was tested for DNA and used at trial cause[d] significant prejudice to

Tucker’s defense.” Rule 61 Counsel also requests an evidentiary hearing.48

          On January 29, 2021, Trial Counsel submitted an Affidavit in response to

Defendant’s allegations. Trial Counsel denies the claims.




45
   Ms. Stephens-Shockley was arrested in October 2016 and pled guilty to Providing a False
Statement to Police on April 10, 2017.
46
     Id. at 29.
47
     Id. at 30-31.
48
     Id. at 18.


                                           12
          As to the issue of the belt, Trial Counsel wrote that he had examined all of the

evidence and photos provided by the State and was aware of the black belt.49 He

wrote that he made a strategic decision that the Defense would not use that belt at

trial.

          Trial Counsel explained that he did not want to introduce a second belt

because it might have undermined Defendant’s claim of self-defense. Moreover, its

origin was unknown, he did not want the jury to conclude that the second belt was

used as a weapon, and he did not want the jury to think that the Defendant had

removed the belt. Additionally, in view of the fact that the victim was found naked

with his pants down around his ankles, he “did not want to take the chance that the

second belt would serve as the State’s proof that either Mr. Tucker or Mr. Rollins

[had] stripped the State’s victim naked as an effort to humiliate him.”50

          Concerning Ms. Stephens-Shockley, he explained that he was aware of her

and the statement that she gave on the night of the incident; however, the State had

not informed him of or disclosed a second (contradictory) statement or that she had

entered a guilty plea for lying to the police.




49
   The record indicates that more than 111 photos, several DVDs, numerous police reports, the
DNA lab report, the victim’s medical records, and search warrant applications were provided to
the defense pretrial.
50
     Trial Counsel’s Response at 5.
                                             13
           Furthermore, even though Trial Counsel had incomplete information about

Ms. Stephens-Shockley, the Defense attempted to interview her as part of its

investigation. However, she refused to cooperate with the defense investigator. As

such, Trial Counsel did not know whether she would help or hurt the Defense if

called to testify (particularly since she was Rollins’ girlfriend).

           Trial Counsel explained that his policy is to not call anyone as a witness unless

he knows what that person will say. Thus, it was Trial Counsel’s strategy, “as

approved by Mr. Tucker,”51 to focus on Ms. Poole’s animosity toward Defendant

that was manifested by a scheme to use Moore to harm Defendant and that Defendant

only engaged in the altercation in order to defend himself from Moore’s aggression.

He also wanted to show that any DNA found was the inevitable result of the

altercation. Trial Counsel also wrote that he wanted to “downplay the involvement

or intervention of any 3rd party”52 and did not want the jury to think that Defendant

joined with someone else to exact revenge for Moore’s attack.

           Trial Counsel reasoned that Defendant’s self-defense claim was “locked [due

to his] previous statements to the police and his outburst at the preliminary

hearing.”53 Hence, Trial Counsel did not want to draw attention to another belt


51
     Id. at 2.
52
     Id.
53
     Id. at 4.


                                               14
because it would undermine that claim. Furthermore, Trial Counsel wanted to cast

doubt on the quality of the police investigation and the fact that the belt in evidence

did not have any visible blood stains.

          The State, in its Response, argues that Defendant’s claims lack merit. The

State writes that there was extensive evidence pointing to Defendant’s guilt.

Defendant, who was known to one of the eyewitnesses, was seen beating the victim

and fifteen minutes later was caught holding a belt that was stained with the victim’s

blood.

          The State asserts that the Defendant has mischaracterized the evidence, placed

undue weight on the importance of the black belt, and that “Defendant cannot

demonstrate that introducing the existence of a second belt would have resulted in

an outright exclusion of Defendant’s belt from trial”.54 The State also writes that

Defendant has not suffered any prejudice.

          Before considering the merits of any claims asserted in a motion for

postconviction relief, the Court must first determine if the motion is procedurally

barred under Superior Court Criminal Rule 61.55



54
     State’s Response at 16.
55
     Superior Court Criminal Rule 61(i) provides, in pertinent part:
         Bars to relief.
                 (1)     Time limitation. A motion for postconviction relief may not be
         filed more than one year after the judgment of conviction is final or, if it asserts a
         retroactively applicable right that is newly recognized after the judgment of conviction is
                                                  15
       Defendant’s motion is timely, having been filed within one year after his

judgment of conviction became final, is not repetitive, and was not previously

adjudicated. There are no procedural bars to Defendant’s Motion.

       However, in the instant case, an analysis of the law concerning attorney

performance leads to the conclusion that Trial Counsel did not fall below normal

standards.

       A defendant must do more than simply claim that his counsel was ineffective.

The defendant must show that counsel’s alleged “errors were so grievous that his

performance fell below an objective standard of reasonableness . . . [and] there is a

reasonable degree of probability that but for counsel’s unprofessional errors the

outcome of the proceedings would have been different.” 56




       final, more than one year after the right is first recognized by the Supreme Court of
       Delaware or by the United States Supreme Court.
                                        *       *       *     *
                (3)     Procedural Default. Any ground for relief that was not asserted
       in the proceedings leading to the judgment of conviction, as required by the rules
       of this court, is thereafter barred, unless the movant shows
                        (A)     Cause for relief from the procedural default and
                        (B)     Prejudice from violation of the movant’s rights

        Also, a meritorious ineffective assistance of counsel claim that demonstrates a
constitutional violation may be considered an exception under Rule 61(i)(5). State v. Flowers, 150
A. 3d 276, 282 (2016).
56
   State v. Gattis, 1995 WL 790961, at *4 (Del. Super. Dec. 28, 1995) (citing Strickland v.
Washington, 466 U.S. 668, 687, 694 (1984)). See also Harrington v. Richter, 562 U.S. 86, 104
(2011); Premo v. Moore, 562 U.S. 115, 121 (2011); Scott v. State, 7 A.3d 471, 475-76 (Del. 2010);
Duross v. State, 494 A.2d 1265, 1268 (Del. 1985).
                                               16
          The law is clear that there is a strong presumption that counsel’s

representation is competent and falls within the “wide range” of reasonable

professional assistance.57 Moreover, deference must be given to counsel’s judgment

in order to promote stability in the trial process.58

          Furthermore, to overcome the strong presumption that counsel has acted

competently, the defendant must demonstrate that “counsel failed to act reasonabl[y]

considering all the circumstances” and that the allegedly unreasonable performance

prejudiced the defense.59 The issue is not whether counsel deviated from the best or

most common practice but whether counsel’s representation was inadequate under

the “prevailing professional norms.”60 Thus, the essential question is whether

counsel made mistakes so crucial that counsel was not functioning at the level

guaranteed by the Sixth Amendment and deprived the defendant of a fair trial.61

          In the instant case, the Court does not find that the performance of Trial

Counsel was substandard, does not find that Defendant was prejudiced or prevented

from having a fair trial, and does not find that any alleged errors of Trial Counsel


57
     Premo, 562 U.S. at 121.
58
     Id. at 125.
59
   Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (internal quotation marks omitted) (quoting
Strickland, 466 U.S. at 688).
60
     Harrington, 562 U.S. at 105.
61
     Id. at 104.
                                             17
weakened Defendant’s appeal.            An analysis of the record reflects that Trial

Counsel’s representation was not unreasonable, did not fall below objective

standards, and did not prejudice Defendant’s case.

     Concerning the black belt, Rule 61 Counsel alleges that the introduction of that

belt would have created a reasonable probability that the Defendant would have been

acquitted by the jury. Defendant posits that it would have placed suspicion on Mark

Rollins, supported Defendant’s self-defense claim, and suggested that the blood-

stained tan canvas belt found on Defendant had not been involved in the incident.

       Defendant’s argument is unpersuasive and distracts from the evidence. The

case against Defendant was overwhelming, with or without one or more belts in

evidence. Defendant was indicted and convicted of beating Moore using a grill

cover as a weapon while acting with an accomplice.

       Moreover, the testimony clearly showed that the police had not confused the

tan canvas belt with the black belt62; the transcript reflects that Rule 61 Counsel’s

assertion that the victim’s DNA was on the black belt is conjecture; and Trial

Counsel did not think that it was a good strategy to have the jury consider whether




62
  Furthermore, contrary to Rule 61 Counsel’s comment that the black belt “seems to have
vanished” (Def.’s Amended Mot. at 22), Trial Counsel was aware of the black belt and it does not
appear as though the black belt has been misplaced.


                                              18
the black belt possibly belonged to or was used either by Defendant or an

accomplice. Trial Counsel wanted to focus on self-defense and sloppy police work.

         Although the blood-stained tan canvas belt that Defendant held was placed

into evidence, the second count of the indictment was Possession of a Deadly

Weapon during the Commission of a Felony – a grill cover used as a bludgeon.63

Unimpeached eyewitnesses watched as the assailants beat their victim with a metal

object, a grill was found in a bin near the helpless victim, the grill cover was found

to have the victim’s DNA on it, and Defendant was positively identified by his

neighbor as one of the men who participated in the beatdown. Rule 61 Counsel has

not shown that introduction of the black belt at trial could negate the DNA on the

grill cover, discredit the testimony that Defendant’s next-door neighbors watched a

vicious beating, that Moore was struck with something metal (clearly not a canvas

belt or a leather belt), that Defendant’s next-door neighbor watched him leave the

attack, or that his neighbor identified him later that night at police headquarters.



63
   11 Del. C. § 1447(a) states that “A person who is in possession of a deadly weapon during the
commission of a felony is guilty of possession of a deadly weapon during the commission of a
felony.”

     11 Del. C. § 222 defines a deadly weapon, in pertinent part:
         (5) “Deadly weapon” includes…[a] bludgeon…or any “dangerous instrument”…which is
         used…to cause…serious physical injury.

         The same section of the code defines a “dangerous instrument”, in pertinent part:
         (4) “Dangerous instrument” means any instrument, article or substance which, under the
         circumstances in which it is used,…is readily capable of causing death or serious physical
         injury….
                                                 19
      Furthermore, although Rule 61 Counsel suggests that introduction of the black

belt would raise a chain of custody issue, the record shows that Trial Counsel had

already raised that issue during trial as part of his strategy to cast doubt on the police.

      Additionally, the testimony as to the tan canvas belt was straightforward. The

police did not confuse the tan belt with any other belt and the blood stains had faded

due to the passage of time. The police testified that normal protocols for storage,

DNA testing, and presentation were followed. So too, there is nothing in the record

to suggest that there were two tan canvas belts, that the police had difficulty

distinguishing a tan canvas belt from a black non-canvas (possibly leather) belt, or

that there was an intentional or unintentional substitution of one belt for another

when sent for DNA analysis.

      Defendant also posits that Trial Counsel should have further investigated

and/or put the black belt into evidence because it would have shifted blame to Rollins

and that the black belt had “apparent” blood on it based on the detective’s comments

to Ms. Stephens-Shockley upon finding the black belt in her purse. However,

Defendant’s extrapolation from the detective’s comments is misplaced.

      The evidence is clear that two men beat Moore. The evidence is also clear

that a neighbor identified Defendant as a participant in the beating and Defendant

was indicted for being part of a conspiracy. Rule 61 Counsel has not shown that




                                            20
blaming Rollins (who was not arrested or indicted) would prompt the jury to acquit

Defendant of conspiracy, assault, or the weapons charge.

      So too, Rule 61 Counsel’s interpretation of a detective’s conversation with

Ms. Stephens-Shockley about the belt is faulty. Ms. Stephens-Shockley was detained

by the police within minutes of the beating as she walked near Defendant and pushed

the baby stroller. Det. Nowell had a lengthy exchange with Ms. Stephens-Shockley

about her purse, a belt found in the purse, a bookbag, prescription bottles, and a cell

phone. The following are portions of that exchange:

      Detective: Whose belt is in your purse?
      Shockley: That’s mine.
      Detective: Looks like a man’s belt.
      Shockley: I got it from a guy.
                           *     *      *
      Shockley: It’s. Okay. The belt’s not mine.
      Detective: Whose - whose - whose belt is it?
      Shockley: I found it.
      Detective: Where did you find it?
      Shockley: On the ground.
                           *     *      *
      Shockley: I found the belt and as I picked it up.
      Detective: Hm.
      Shockley: That was stupid, wasn’t it?
      Detective: Yeah. Because the issue is, um, that the belt has what we think is
      going to be blood on it.
      Shockley: Really?
      Detective: Yeah. And that blood is going to match the victim’s blood from
      this assault that I’ve been talking about…
                           *     *      *
      Detective: …Um. We talked about that belt?
                           *     *      *
      Detective: Okay. Um. And you said you picked it up where again?
      Shockley: On Market Street.
                                          21
           Detective: Market Street? Okay. You mind if I – I keep the belt? It could
           be important to this assault case.
           Shockley: (shrugs) I don’t care.64

           The transcript reflects that the detective raised the possibility of blood and

DNA in an effort to extract a coherent story from a reluctant witness. Contrary to

Defendant’s assertion, the detective did not affirmatively state that there actually

was blood on the black belt. As such, declaring that the black belt “had what

appeared to be blood on it from a person who was purportedly at the scene…”65 and

that “there was a belt in police custody which had apparent blood on it collected

from Stephens-Shockley…”66 is taking the detective’s words out of context.

           The transcript shows that Ms. Stephens-Shockley was evasive and

contradictory as the detective attempted to persuade Ms. Stephens-Shockley to talk

about the events of that evening. He presented his suspicions to her and what might

possibly be found on the belt. He told her that he thought that there would be blood

on the belt. He then expanded on that idea and projected that it would match the

victim’s blood. After that tactic was unavailing, he commented that the belt might

be of potential value because it could be important to the assault investigation.67 The


64
     Def’s Appendix at A083-A087.
65
     Def.’s Amended Mot. at 22.
66
     Id.
67
     Emphasis supplied.


                                             22
officer used coercive tactics on an individual who had given evasive and inconsistent

responses. Suggestions, suspicions, and projections are not facts.68 The detective’s

attempt to get coherent and potentially incriminating information from someone

caught leaving the scene of a crime do not support a claim of ineffective assistance

of counsel.

          As to the Assault First Degree charge, Rule 61 Counsel’s argument that the

introduction of a second belt (with or without bloodstains) would have resulted in a

different verdict is speculative. The State’s case was strong. Moreover, a belt was

not the defining issue or weapon in this prosecution. Defendant has not shown that

evidence of a second belt would have mitigated the force that caused Moore’s

permanent brain damage, uncoupled Defendant from a Conspiracy charge, or

avoided Defendant’s Assault in the First Degree conviction.69

          Furthermore, there was no evidence that Moore had a belt and the source of

the black belt remains unknown. As such, irrespective of who had the black belt

(Defendant, Rollins, Ms. Stephens-Shockley, or an unknown person), suggesting to

the jury that the victim’s blood might also have been on a second belt (especially

since it had not been analyzed) would not inure to Defendant’s benefit.


68
 The officer’s comments are unsupported and unverifiable. The black belt was never sent for
DNA testing.
69
     11 Del. C. §613(a) states that a person is guilty of assault in the first degree when:
         (1) The person intentionally causes serious physical injury to another person by means of
              a deadly weapon or a dangerous instrument.
                                                 23
       Here, Defendant was “locked” into a claim that he “whooped [Moore’s] ass”

because Moore was the aggressor. Defendant could not logically recant his self-

defense claim. However, the evidence reflects that the incident in the alley went

beyond a mere self-protective fistfight or tussle.                The evidence showed that

Defendant participated with another in a vicious beating of an unarmed person who

was huddled on the ground, the person on the ground was not a threat to Defendant,

and Defendant had an opportunity to retreat (and, in fact, Defendant and his

accomplice disengaged without difficulty from the attack when a neighbor yelled at

them and it became clear that they were being watched).70

       Under the circumstances, the degree of force in the alley and the use of a

bludgeon were unjustified. While a person might be justified in using force in self-

defense to protect himself or another against the use of unlawful force by another

person, there is no evidence that Moore used unlawful force. Moreover, although

Defendant claimed that he thought Moore had a gun, there is no evidence that a gun

was involved. Here, Defendant was arrested and prosecuted for the use of deadly



70
  11 Del. C. §464 states, in pertinent part, that the use of deadly force is not justifiable…if:
       (e)(2) The defendant knows that the necessity of using deadly force can be avoided with
complete safety        by retreating…
         [although] (a) the defendant is not obliged to retreat in or from the defendant’s dwelling;
and
                (b) the defendant is not obliged to retreat in or from the defendant’s place of work,
       unless the
                    defendant was the initial aggressor

                                                 24
force which is unjustified when deadly force is not necessary to protect against the

threat of death or serious injury by another person. Whatever may have initially

occurred evidently progressed to the alley where two eyewitnesses watched for five

minutes as Defendant and another person beat Moore with an object into semi-

consciousness and permanent brain damage.

      Furthermore, deadly force is not justifiable when a defendant is outside of his

dwelling if the necessity for using deadly force could have been avoided with

complete safety by retreating. Here, Defendant was outside of his dwelling and had

the opportunity to retreat. His semi-conscious victim lay in a fetal position in a pool

of blood on the ground in an alley, was not a threat to Defendant, could not have

harmed Defendant, and could not have prevented Defendant from retreating.

Defendant had ample time and opportunity to retreat, which he easily did when his

neighbor yelled at them. Under the circumstances, a second belt would not change

the fact that eyewitnesses watched a five-minute beatdown of a person who lay on

the ground and was barely breathing. The second belt would not acquit Defendant

of the assault first degree charge.

      As to the conspiracy count in the indictment, whether or not the Defendant

was alone when the incident began, Defendant was not alone as events ensued.




                                          25
Eyewitnesses came out of their houses, observed a beating in progress, and testified

that they watched two men as they, together, beat the victim for five minutes.71

       Thus, irrespective of how the encounter began, Defendant acted with another.

Placing an additional, dissimilar, and untested belt into evidence would not

exculpate the Defendant from the conspiracy charge (particularly since Defendant

testified that Rollins was also fighting Moore) or accomplice liability. So too,

Defendant’s suggestion of accomplice self-defense does not justify the deadly force

possibly used by the accomplice. Thus, the decision to not introduce an additional,

dissimilar, and untested belt of unknown origin was not unreasonable and did not

cause prejudice.

       Furthermore, Trial Counsel explained that it was his conscious choice to not

introduce a second belt at trial. Trial Counsel did not want the jury to think that two

belts might have been used to brutalize the victim, publicly humiliate him, or cause

permanent brain damage. Moreover, he did not want to risk the jury concluding that

the two belts indicated calculated behavior, contradicted Defendant’s claim of

surprise and self-defense, or cast doubt on Defendant’s credibility. This was part of

Trial Counsel’s strategy.


71
   11 Del. C. §512 defines Conspiracy Second Degree, in pertinent part, as:
         A person is guilty of conspiracy in the second degree when, intending to promote or
facilitate the commission of a felony, the person:
         (2) Agrees to aid another person…in the commission of the felony…; and the person or
another person with whom the person conspired commits an overt act in pursuance of the
conspiracy.
                                             26
       Rule 61 Counsel’s other ground for asserting ineffective assistance of counsel

concerned the fact that Ms. Stephens-Shockley did not testify. The Defense posits

that putting a convicted liar on the witness stand would somehow make the

Defendant more credible. Defendant argues that if Ms. Stephens-Shockley testified,

she would have been exposed as a woman who was trying to protect her boyfriend

(Rollins) and that would have been helpful to the Defense. Rule 61 Counsel has not

shown how a lying girlfriend could extricate Defendant from his participation with

another in a beating that was witnessed by his neighbors.

       Furthermore, at the time of trial, the State had not disclosed to the Defense

that Ms. Stephens-Shockley had given a second, contradictory statement or that she

had been convicted of lying.72 Indeed, Rule 61 Counsel’s request for a court order

appears to have been the impetus for this post-trial disclosure. As such, Trial Counsel

could not consider information that he did not have because it had been withheld

from him.

       Furthermore, Trial Counsel’s attempt to investigate Ms. Stephens-Shockley

or her version of events was thwarted by her refusal to cooperate with a defense

investigator.73 Thus, without disclosure from the State or the cooperation of Ms.



72
  During trial, it was also revealed that the State had not told the defense that an officer had a
cellphone photo of the blood-stained tan canvas belt.
73
  Trial Counsel had sent an investigator to speak with Ms. Stephens-Shockley but she would not
speak with him.
                                               27
Stephens-Shockley, Trial Counsel was only aware of her first statement and that she

had a black belt in her purse while leaving the area with Defendant and another. Her

second statement and guilty plea were only revealed after trial and, as such, could

not have been a factor in Trial Counsel’s consideration or decision concerning

whether to call her as a witness, and, in hindsight, they were unlikely to be helpful.

         Trial Counsel explained that his general policy was to present someone as a

defense witness only if he can be certain that the witness would be beneficial to the

Defense. Here, he did not know what she would say on the witness stand, whether

her testimony would be helpful, or whether she would try to protect herself and/or

Rollins by shifting blame to the Defendant. Contrary to Rule 61 Counsel’s claim

that her testimony “would have offered an alternate, credible theory as to who

inflicted the most serious injuries upon the victim”74, the issue was not comparative

injuries inflicted by co-conspirators.     Furthermore, Ms. Stephens-Shockley’s

testimony might have weakened Defendant’s self-defense strategy. Trial Counsel

did not want to risk jury rejection of her credibility spilling over into rejection of

Defendant’s self-defense claim. Trial Counsel’s belief that it would have been

imprudent to call her as a Defense witness was not unreasonable.




74
     Def’s Amended Mot. at 29.


                                          28
       Upon consideration of Defendant’s ineffective assistance of counsel claims,

the Court does not find that there was ineffective assistance of counsel or that the

performance of Trial Counsel was substandard. The Court also does not find that

Defendant was prejudiced or prevented from having a fair trial. An analysis of the

law concerning attorney performance leads to the conclusion that Defendant’s trial

was fair, the jury reached its verdict after considering all of the evidence, and

representation by Trial Counsel was not unreasonable.

       The record reflects that Defendant and Trial Counsel were able to

communicate during months of trial preparation; Defendant was competent for trial;

and Defendant chose to testify at trial after discussion with his attorney. The record

also shows that Trial Counsel reviewed the evidence provided by the State and made

a diligent effort to investigate the case. It is also clear that Trial Counsel acted

responsibly during trial, presented a trial strategy, cross-examined the State’s

witnesses, questioned the value of certain State’s evidence, and vigorously defended

his client.

       In order for a defendant to establish ineffective assistance of counsel, the

defendant must satisfy the two-pronged standard created by the U.S. Supreme Court

in Strickland v. Washington,75 “which requires that he prove that trial counsel’s


75
   Strickland, 466 U.S. at 694 (“The defendant must show that there is a reasonable probability
that, but for counsel's unprofessional errors, the result of the proceeding would have been different.
A reasonable probability is a probability sufficient to undermine confidence in the outcome.”).
                                                 29
performance was objectively unreasonable and that the defendant was prejudiced as

a result.”76 The Delaware Supreme Court held that:

          Under the first prong, judicial scrutiny is highly deferential. Courts
          must ignore the distorting effects of hindsight and proceed with a strong
          presumption that counsel's conduct was reasonable. Under the second
          prong, [a defendant] must show a reasonable probability that, but for
          counsel's unprofessional errors, the result of the proceeding would have
          been different. A reasonable probability is a probability sufficient to
          undermine confidence in the outcome. Thus, [a]n error by counsel,
          even if professionally unreasonable, does not warrant setting aside the
          judgment of a criminal proceeding if the error had no effect on the
          judgment.77

Moreover, “A defendant asserting a claim of ineffective assistance of counsel is

required to make concrete allegations of cause and actual prejudice or risk summary

dismissal of the claim.”78             There is a strong presumption that counsel’s

representation is competent and falls within the “wide range” of reasonable

professional assistance.79 As such, deference must be given to counsel’s judgment

in order to promote stability in the process.80



76
     Rodriguez v. State, 109 A.3d 1075, 1079 (Del. Jan. 29, 2015).
77
  Id. at 1079 (internal quotation marks omitted). See also Scott, 7 A.3d at 475-76; Zebroski v.
State, 822 A.2d 1038, 1043 (Del. 2003); Duross, 494 A.2d at 1268–69 (Del. 1985); State v. Slade,
2002 WL 1974023, at *4 (Del. Super. Aug. 14, 2002); Strickland, 466 U.S. at 668 (1984);
Harrington, 562 U.S. at 104; Premo, 562 U.S. at 121.
78
     Winn v. State, 2005 WL 3357513, at *1 (Del. Dec. 8, 2005).
79
     Premo, 562 U.S. at 121.
80
     Id. at 125-26.


                                                 30
           Furthermore, in order to show prejudice, the defendant must prove that, but

for counsel’s errors, the result would have been different.81 The Court does not need

to be certain that counsel’s performance had no effect on the outcome. 82 However,

there must be a substantial probability that there would have been a different result.83

The test calls for the defendant to “make specific and concrete allegations of actual

prejudice and substantiate them.”84

           Here, Trial Counsel’s performance was not substandard, did not fall below an

“objective standard of reasonableness”, and there was no prejudice to the Defense.85

Defendant’s Amended Motion lacks a factual basis, is contradicted by the record,

and speculates as to the usefulness of such desired testimony. Trial Counsel was an

active and engaged advocate. Pretrial, he communicated well with his client,

investigated the charges, and considered the probative value of the State’s discovery.

At trial, counsel vigorously cross-examined and challenged the State’s witnesses and

evidence, raised issues of doubt, and made numerous objections concerning the

presentation of the State’s case. Trial Counsel also presented several defense



81
     Cullen, 563 U.S. at 189 (citing Strickland, 466 U.S. at 694).
82
     Harrington, 562 U.S. at 111-12 (citations omitted).
83
     Id.
84
     Scott, 7 A.3d at 476.
85
     Strickland, 466 U.S. at 687-88.
                                                  31
witnesses, discussed with Defendant whether he should testify, and made an

impassioned closing argument.

          Trial counsel’s strategy was to develop and present the weaknesses in the

State’s case. He advanced several theories for acquittal, including self-defense,

sloppy and unreliable police work, another assailant, and the absence of visible blood

on the tan canvas belt. It is settled law that defense counsel is given wide latitude in

making tactical decisions.86

          Moreover, there is a “strong presumption that Trial Counsel’s conduct

constitutes sound trial strategy”87 and the court may not insist that “counsel confirm

every aspect of the strategic basis for his or her actions.”88 As such, the “distorting

effects of hindsight”89 should be eliminated and the court should not assume “sheer

neglect.”90 Instead, the reviewing court should “reconstruct the circumstances of

counsel’s challenged conduct, and evaluate the conduct from counsel’s perspective

at the time.”91



86
     Harrington, 562 U.S. at 106; see also Flamer v. State, 585 A.2d 736, 753-54 (Del. 1990).
87
     Flowers, 150 A.3d at 282 (citing Strickland, 466 U.S. at 689)).
88
     Harrington, 562 U.S. at 108.
89
     Strickland, 466 U.S. at 689.
90
     Harrington, 562 U.S. at 108 (citing Yarborough v. Gentry, 540 U.S. 1, 8 (2003) (per curiam)).
91
     Flowers, 150 A.3d at 288 (citing Strickland, 466 U.S. at 689).


                                                  32
          Trial Counsel did not fail to conduct a reasonable investigation and “under the

circumstances, the challenged action ‘might be considered sound trial strategy’”.92

Moreover, the Defense has not shown “a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different”93 or that confidence in the outcome of the case had been undermined.94

Trial Counsel’s assistance was not ineffective and there was no prejudice. Upon a

full, thorough, and de novo review of the record, Defendant’s Amended Motion for

Postconviction Relief is DENIED.

          As to Rule 61 Counsel’s request for an evidentiary hearing, the law is clear

that the Court has broad discretion when determining whether to hold an evidentiary

hearing in connection with a postconviction motion.95 After careful review of the

record, the Court finds that the requested evidentiary hearing is not “desirable”96

because it is not necessary for a thorough resolution of the issues raised in




92
     Strickland, 466 U.S. at 689.
93
     Id. at 694.
94
     Ploof v. State, 75 A.3d 840, 852 (Del. 2013).
95
     State v. Jackson, 2008 WL 5048424, at *33 (Del. Super. Nov.25, 2008).
96
     Del. Super. Crim. R. 61(h)(1).


                                                     33
Defendant’s Amended Motion for Postconviction Relief97 and Defendant’s Motion

for an Evidentiary Hearing is DENIED.

       Accordingly, after a full, careful, thorough, and de novo review of the record

and submissions, Defendant’s Amended Motion for Postconviction Relief is

DENIED. Defendant’s Motion for an Evidentiary Hearing is DENIED.

       IT IS SO ORDERED.



                                            /s/ Diane Clarke Streett
                                            Diane Clarke Streett, Judge




97
  See Morla v. State, 2008 WL 2809156, at *1 (Del. July 22, 2008) (affirming the trial court's
determination that a hearing pursuant to Rule 61(h) was not necessary); Washington v. State, 2007
WL 4110636 (Del. Nov. 20, 2007) (holding that “it was within the Superior Court's discretion to
decide his postconviction motion without an evidentiary hearing”).
                                               34